This suit is based on the negligent exercise of an admitted governmental function in locating, laying out, and planning a municipal airport, whereby it is alleged *Page 873 
that the inadequate size of the airport, and the proximity of a runway to the plaintiff's residential property necessarily caused its use to injure and damage his adjoining property and the health and comfort of the plaintiff, in that airplanes in taking off from the runway as constructed would be obliged to rise from a distance too close to his property for them to gain sufficient altitude to prevent traveling too low above his residence. It does not appear from the petition that the air-field was not constructed in accordance with the plans or blue-prints which the municipal authorities had formulated in the exercise of their governmental functions; nor does it appear that the air-field, after being thus constructed in accordance with the plans, was then negligently maintained other than in a manner which the plans themselves necessitated. In fact, headnote 2 of the majority opinion recognizes this to be true, in holding that: "Repeated flights over the land of another owner at such a low height as to be dangerous to health and life of the owner amount to a nuisance; and this is true though such low flights arenecessary in order to use an adjoining airport." Accordingly, the gist of the negligence charged against the city consists in the negligent exercise of its governmental functions in locating, planning, and laying out the airport.
This court in Langley v. Augusta, 118 Ga. 590, 598
(45 S.E. 486, 98 Am. St. Rep. 133), used this language: "The officers in charge of the affairs of a municipal corporation may select places for the construction of a system of sewerage and drainage, and adopt a plan for such construction without rendering the city liable in damages for injuries resulting from such selection and from the proper construction of the system." This same principle seems to be recognized and stated in Georgia Railroad c. Co. v.Maddox, 116 Ga. 64 (4), quoted in the present majority opinion. It was pointed out in the Langley case that if, after the governmental function has been exercised, the municipal corporation is negligent in its improper construction, or after a proper construction is negligent in its maintenance, the city will be liable in damages for the injury thus occasioned. See also, to the same effect, the opinion by Judge Bleckley in Cityof Atlanta v. Warnock, 91 Ga. 210, 214 (18 S.E. 135, 23 L.R.A. 301, 44 Am. St. Rep. 17); and Thrasher v. Atlanta,178 Ga. 514, 518 (173 S.E. 817), in which this principle is recognized. However, the controlling *Page 874 
rule, quoted from the Langley case and recognized in other cases, has not been uniformly followed. For example, the precise question as to whether the exercise of a purely governmental function could constitute a nuisance was dealt with at great length, and a contrary conclusion reached, in Bass Canning Co.
v. MacDougald Construction Co., 174 Ga. 222 (supra), where the decision of the Court of Appeals in MacDougald ConstructionCo. v. Bass Canning Co., 42 Ga. App. 533 (156 S.E. 628), was reversed by a divided bench. It is my opinion that the principle as specifically laid down in the Langley case and recognized by the two dissenting Justices in the Bass case is sound, and that the exercise by a municipality of a purely governmental function does not render it subject to a suit for damages as for a nuisance; but that in such a case the injured party is relegated to his constitutional right to damages for injuring private property for public use. As already stated, a city may, however, be liable in a suit for damages as for a nuisance, where its acts done in a ministerial capacity negligently carry into effect the governmental plan adopted by the municipal authorities; or where the system, even though properly constructed, is thereafter negligently maintained. As I construe them, some at least of the cases relied upon in support of the principle laid down in the Bass case should properly be placed in one or the other of the two last-mentioned categories; and it is my opinion that the admitted confusion in the decisions of our own court and the conflicting rules of other jurisdictions arise from a misconstruction or misapplication of facts relating to the ministerial functions resulting in a negligent construction or negligent maintenance, as distinguished from the previous exercise of a purely governmental function in adopting a plan.
Be that as it may, and assuming for the purpose of this dissenting opinion that the principle announced in the Langley
case be wrong, and that the principle announced in the elaborately presented Bass case be correct, and that the city in the exercise of its purely governmental functions in locating, laying out, and planning the airport had created what could under the pleadings be properly adjudged a continuing nuisance, and that for maintaining such a nuisance the city could be held liable in damages upon a suit maintained on that theory at any time thereafter within the period of limitation next preceding — even assuming all this — I *Page 875 
still do not think that the injured party, who shows by his petition that he not only sat by and allowed such a public utility to be constructed, but has waited for a period of nine years before complaining, can now proceed to enjoin itsoperation. As was recognized in the Thrasher case, supra, such a utility is one which affects the public interest, and is manifestly one in which every citizen now has a most vital concern. In Georgia Power Co. v. Kelly, 182 Ga. 33, 37
(184 S.E. 861), this court in an opinion delivered by Judge Graham said: "Where a railroad company enters upon land and constructs its road without compensation to and without authority from the owner, and the owner allows the land to be so taken without legal opposition, and acquiesces in the unlawful taking and consequent appropriation of the property to a great public use until the same has become a component part of the property required by the railroad to perform its public duties, such owner will be deemed to have waived his right to retake the land or have the operation of the road enjoined. . . If a landowner stands by and permits, without legal objection, a public utility company to appropriate his land to its necessary corporate use until such becomes a necessary and constituent part of its service to the public, and the rights of the public intervene to such extent that to oust the company would interrupt the service and deny it to the public, the landowner, not for the protection so much of the company but for the benefit of the public, will be estopped from recovering the land in ejectment or from enjoining its use for the service, but will, if he moves in time, be remitted to an appropriate action for damages." See also, in this connection,Wood v. Macon  Brunswick R. Co., 68 Ga. 539 (6), 548;Moore v. Atlanta, 70 Ga. 611 (4); Charleston c. R. Co. v.Hughes, 105 Ga. 1, 16 (supra); Atlanta, Knoxville  NorthernRy. Co. v. Barker, 105 Ga. 534, 537, 538 (31 S.E. 452);Avery  Sons Inc. v. Atlanta, 163 Ga. 591 (3), 597 (136 S.E. 789); Code, § 72-204. The majority opinion seems clearly to hold that if the plaintiff proves his case as laid, the airport, or some vital and important undisclosed portion thereof, may be declared a nuisance and its operation enjoined. It is true that the opinion says that such an injunction "may not" necessarily be imposed, but the holding that such might properly be done, to the disruption of the public service and to the harm of the public welfare, is in *Page 876 
my opinion wholly unauthorized. This dissenting view is presented irrespectively of the application of any statute of limitations, the doctrine of laches, or the principle of estoppel, which it is generally necessary for the defendant to specially invoke. Here, while it is true that the intervening rights of the parties might perhaps involve, if properly invoked, the principles of laches and estoppel on the theory that the plaintiff might have had but might have lost his right to maintain the suit for injunction, such is not the basis of the conclusions stated in this dissent. No pleaded recourse need be had to the principles of limitation, laches, or estoppel, where, as here, it appears on the face of the petition that the plaintiff is seeking to disturb by injunction the operation of a public utility, in which the general public and every citizen thereof has acquired a vested right coupled with a vital interest; and that all of these rights became and have remained fixed and settled for a period of nine years before the writ of injunction was sought. Here, it is not a question as to whether the plaintiff's right to an injunction against the defendants may have been lost; but the petition shows on its face that under the facts as pleaded, showing a contrary vital interest in the public, no such cause of action can be taken to exist.
It is therefore my opinion: 1st. That the trial court would be unauthorized to declare that to be a nuisance which has been established in accordance with the plans and specifications of the municipality in the exercise of its governmental functions; and that accordingly no cause of action exists for resulting damages as from a continuing nuisance. 2d. Whether, under the conflicting decisions, the preceding statement be sound or not, that in no event, under the facts as pleaded in his petition, should the plaintiff now be allowed to enjoin the operation of the utility, in which the public has acquired a vested interest, and in the maintenance of which it has a vital concern. 3d. The plaintiff not only seeks to recover consequential damages for the maintenance of a continuing nuisance, which, as stated in this dissent, he can not in my opinion recover, but he has apparently also sought compensation, measured by the difference in the market value of the property before and after the alleged injury, under the constitutional provision that private property can not be taken or injured without just compensation being paid. In the absence of any demurrer setting up *Page 877 
the statute of limitations, it is my opinion that the petition as grounded on this last-stated basis, but on that alone, was not subject to general demurrer.